DETAILED ACTION
This communication is a final office action on the merits and in response to amendments filed on 7/14/2021. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments are sufficient to overcome the prior 112(b) rejections. Applicant's amendments to the independent claims add the limitation that "each rolling cutter positioned between adjacent fixed cutters along a respective one of the blades". This remains taught by the prior grounds of rejection, US 2016/0230467 (Zahradnik), which teaches in figure 20 "rolling cone cutting elements 925" arranged between adjacent fixed cutters on the respective blades along "angular alignment line "A" ' (fig 20).
The examiner notes that elements 961, 963, and 965 are given the nomenclature of "secondary fixed blade cutters" and elements 981, 983, and 985 are named "primary fixed blade cutters" (¶ 103). "Rolling cone cutting elements" are between them (fig 20) and occupy a pocket formed between the primary and secondary fixed blade cutters. While these blades are given the nomenclature of "primary" and "secondary", they can likewise be characterized as a single blade with a pocket formed to hole rolling cone cutting elements 925.
	In other words, there is clear structural and functional continuity between 981 & 961, as shown by "angular alignment line "A" (¶ 104) and the bearing therethrough (¶ 105: "cylindrical bearing shafts extending through the core of the roller cone cutter and 
	The examiner interprets the claimed "blades" as comprising 961 & 981 together as one blade, 963 & 983 together as a second blade, and 965 & 985 together as a third blade. Each of these blades has sub-elements within them. There is nothing improper about grouping two features under the umbrella of a single claimed element. Applicant does it in the present case with numerous features, such as 218 in fig 5B which has multiple discrete sub-elements within it.
	The examiner respectfully maintains the prior grounds of rejection over Zahradnik.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 7, 12, 15, & 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0230467 (Zahradnik).
	
	Independent claim 1: Zahradnik discloses a hybrid drill bit (title) comprising:
	a bit body ("drill bit 911" - fig 20 - which clearly has a "body") having a plurality of blades (Blade 1: 961 & 981 together. Blade 2: 963 & 983 together. Blade 3: 965 & 985 together. As discussed in more detail in the Response to Amendment section above) with a plurality of fixed cutters disposed thereon ("fixed blade cutting elements 927, 941, 971" - ¶ 103; clearly shown on the inner blade portions as well in fig 20) and at least one rolling-cutter pocket (space occupied by "roller cone cutters 929, 931, 933" - ¶ 104);
	at least one rolling cutter ("roller cone cutters 929, 931, 933" - ¶ 104) rotatably positioned within the respective at least one rolling-cutter pocket on the bit body (fig 20; rotating on "centrally located cylindrical bearing shafts extending through the core of the roller cone cutter and into recesses formed in the end faces of the respective primary and secondary fixed blade cutters" - ¶ 105), each rolling cutter positioned between adjacent fixed cutters along a respective one of the blades (clearly shown in fig 20; "the distal face of the secondary fixed blade cutters is proximate to the apex face (not shown) of the (preferably) truncated roller cone cutter. Similarly, the inwardly directed (in the direction of the bit axis 915) face of the corresponding primary fixed blade cutter is proximate the bottom face of the roller cone cutter located between a primary and secondary fixed blade cutter, in substantial angular alignment" -  ¶ 104), the rolling cutter including a roller body (clearly shown in fig 20 but not individually numbered) with an axial bore (not individually numbered but inherently necessary to accommodate "bearing shaft 93" through "the central axial axis 140 of the rolling cone cutter" - ¶ 88) and a plurality of teeth ("each rolling cone cutter 29, 31, 33 has a plurality of cutting elements 35, 37, 39 arranged on the exterior face of the rolling cone cutter body" - ¶ 66) arranged around the rolling body to engaged a subterranean formation (fig 10); and
	a rolling cutter retention mechanism ("linear bearing shaft 93" - fig 10 & ¶ 88; "centrally located cylindrical bearing shafts extending through the core of the roller cone cutter and into recesses formed in the end faces of the respective primary and secondary fixed blade cutters" - ¶ 105) including a pin (ibid) received within the axial bore of the rolling cutter (ibid), the pin engaging the bit body to rotatably couple the rolling cutter within the rolling-cutter pocket in the bit body (ibid).

	Dependent claims 6, 7, & 12: Zahradnik further discloses
Claim 6: the bit body includes a plurality of blades (Blade 1: 961 & 981 together. Blade 2: 963 & 983 together. Blade 3: 965 & 985 together. As discussed in more detail in the Response to Amendment section above) and wherein the rolling-cutter pocket is disposed on at least one blade of the plurality of blades ("roller cone cutters 929, 931, 933" - ¶ 104).

Claim 7: wherein the rolling-cutter pocket is formed in an exterior face of the blade (fig 20 show the pocket formed in the exterior face of the blade as defined in claim 1 above), a leading face of the blade, or a trailing face of the blade.

Claim 12: the rolling cutter is positioned in a leading position on the bit body (fig 20; each rolling cutter leads the fixed cutters on directly following blades with respect to the rotation of the bit) and a fixed cutter of the plurality of fixed cutters is positioned in a trailing position on the bit body (the cutters on trailing blades trail the rolling cutters 31 as seen in fig 20), wherein the rolling cutter engages a portion of the subterranean formation (they are "cutters" - ¶ 67), and wherein the fixed cutter engages the portion of the subterranean formation engaged by the rolling cutter (figs 5 & 19 & ¶ 102).

	Independent claim 15: Zahradnik discloses a method of forming a hybrid drill bit (title; fig 20), comprising:
	coupling a plurality of fixed cutters ("fixed blade cutting elements 927, 941, 971" - ¶ 103; clearly shown on the inner blade portions as well in fig 20) to one or more blades (Blade 1: 961 & 981 together. Blade 2: 963 & 983 together. Blade 3: 965 & 985 together. As discussed in more detail in the Response to Amendment section above) on a bit body ("drill bit 911" - fig 20 - which clearly has a "body"); and
	coupling a rolling cutter ("roller cone cutters 929, 931, 933" - ¶ 104) at least partially within a rolling-cutter pocket (Pocket drawn to the space occupied by "roller cone cutters 929, 931, 933" - ¶ 104) formed in the bit body (fig 20) between adjacent fixed cutters along a respective one of the blades (clearly shown in fig 20; "the distal face of the secondary fixed blade cutters is proximate to the apex face (not shown) of the (preferably) truncated roller cone cutter. Similarly, the inwardly directed (in the direction of the bit axis 915) face of the corresponding primary fixed blade cutter is proximate the bottom face of the roller cone cutter located between a primary and secondary fixed blade cutter, in substantial angular alignment" -  ¶ 104) with a rolling cutter retention mechanism ("linear bearing shaft 93" - fig 10 & ¶ 88; "centrally located cylindrical bearing shafts extending through the core of the roller cone cutter and into recesses formed in the end faces of the respective primary and secondary fixed blade cutters" - ¶ 105), the rolling cutter retention mechanism including a pin (ibid) extending through an axial bore of the rolling cutter (ibid) and engaging the bit body to rotatably couple the rolling cutter to the bit body (ibid) within the rolling cutter pocket (ibid), the rolling cutter including a roller body with the axial bore (clearly shown in fig 20 but not individually numbered) and a plurality of teeth arranged around the roller body to engage a subterranean formation ("each rolling cone cutter 29, 31, 33 has a plurality of cutting elements 35, 37, 39 arranged on the exterior face of the rolling cone cutter body" - ¶ 66).

	Dependent claims 19-22: Zahradnik further discloses
Claim 19: coupling the rolling cutter at least partially within the rolling-cutter pocket includes insert the pin into the rolling cutter pocket (pin 93 shown extending into the pocket in fig 10; "linear bearing shaft 93" - fig 10 & ¶ 88; "centrally located cylindrical bearing shafts extending through the core of the roller cone cutter and into recesses formed in the end faces of the respective primary and secondary fixed blade cutters" - ¶ 105) through a pin bore extending from an outer surface of the bit body (outer end of the bore at the general location of 98 in fig 10) and through a first side of the rolling-cutter pocket to an opposing side of the rolling-cutter pocket (fig 10), the pin being inserted into the pin bore from the outer surface of the bit body and engaging the opposing side of the rolling-cutter pocket (ibid).

Claim 20: coupling the rolling cutter at least partially within the rolling-cutter pocket further includes inserting a plug into the pin bore to secure the pin in the rolling-cutter pocket ("retraining means 89" - fig 10 & ¶ 88).

Claim 21: a rotational axis of the roller body ("A" - fig 20 & ¶ 104) is oriented inwards towards a rotational axis of the drill bit ("axial center 915").

Claim 22: the rotational axis of the roller body ("A" - fig 20 & ¶ 104) is perpendicular with a tangential direction of movement of the rolling body (roller body axis "A" passes through the rotational center of the bit 915 - fig 20 - as discussed in more detail below) about the rotational axis of the drill bit ("axial center 915").
	Citing ¶ 24 of the pre-grant publication (US 2021/0254410): "The rotational axis of the rolling cutters 218 may be generally tangent to the generally circular overall profile of the bit body 200".
	Citing ¶ 36: "[T]he rotational axis 505 of the roller body 236 is also oriented generally inward toward a rotational axis 503 (e.g., central axis 224) of the drill bit 114, which is generally perpendicular with a tangential direction of movement 507 of the roller body 236 about the rotational axis 503 of the drill bit 114".
	The "perpendicular with a tangential direction of movement of the rolling body about the rotational axis of the drill bit" would appear to be inherent to the axis of the roller .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0230467 (Zahradnik) in view of US 10,458,188 (Bomidi).
	Claim 2: Zahradnik discloses all the limitations of the parent claim but does not disclose those of the present. However Bomidi discloses an apparatus for securing rolling cutters to a bit body (title & abstract) with a pin ("pin 318" - fig 5) extending through an axial bore of the rolling cutter (bore not individually numbered but clearly shown in "rotatable cutting element 302" in fig 5), wherein the pin includes [at] least one axially moveable plunger ("inner shaft portion 318A") moveably disposed within at least one pin receptacle (fig 5 & col 10:35-58) defined by the bit body within the rolling-cutter pocket of the bit body.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the spring loaded pin mounting taught by Bomidi to mount the rolling cutter taught by Zahradnik. This aids in assembly and disassembly while still securing the rolling cutter in place (¶ bridging cols 10 & 11).

	Claim 16 is similarly rejected as described for claim 2 above. Plunger section 318A slides into 318B (col 10:40-42), thus requiring pin 318 have a "hollow pin body" as claimed.

Allowable Subject Matter
Claims 3-5 & 8-11 are allowed.

Claims 17 & 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

A reasons for the indication of allowable subject matter for the above claims was given in the Action mailed 6/29/2021.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached on Approximately 9:00am to 6:00pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676